Citation Nr: 9920052	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-34 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left L4-5 diskectomy with chronic low back 
pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for chronic epididymitis. 

3.  Entitlement to an increased disability rating for chronic 
tinea pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows he retired from active duty 
on September 30, 1995, with over 20 years of military 
service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, granted service connection for 
postoperative residuals of a left L4-5 diskectomy with 
chronic low back pain at the 10 percent disability level, 
chronic epididymitis at the noncompensable disability level 
and chronic tinea pedis at the 10 percent disability level.  
However, the RO denied the veteran's claim for service 
connection for residual of genital herpes, herpes simplex 
virus (HSV) II.  The veteran thereafter filed a timely notice 
of disagreement regarding the compensation levels assigned 
and the denial of service connection claim for residual of 
genital herpes, herpes simplex virus (HSV) II.  He was issued 
a statement of the case as to these issues on October 20, 
1997.  The RO received his substantive appeal on December 10, 
1997.  Following additional development, the RO granted 
service connection and assigned a noncompensable disability 
rating for genital herpes in a July 1998 rating decision and 
supplemental statement of the case.  However, the denial of 
the veteran's increased rating claims was confirmed and 
continued.

Concerning the veteran's genital herpes claim, the United 
States Court of Appeals for the Federal Circuit has held that 
where service connection has been granted during an appeal, 
it is manifest that the NOD concerned the "logically up-
stream element of service connectedness" and not "the 
logically down-stream element of compensation level."  
Grantham v. Brown, 114 F.3d 1156 (1997).  Therefore, the 
veteran's initial NOD as to the issue of service connection 
for genital herpes does not convey appellate jurisdiction 
over the subsequent issue of entitlement to an increased 
rating.  Moreover, a contemporaneous review of the records 
reveals that since the grant of service connection, neither 
the veteran nor his representative have submitted any 
statement that can reasonably be construed as expressing 
dissatisfaction with the compensation level assigned for 
genital herpes.  See 38 C.F.R. § 20.201 (1998).  

The veteran's claim for an increased disability rating for 
chronic tinea pedis is the subject of the 'REMAND' portion of 
this decision, set forth below.


FINDINGS OF FACT

1.  The service medical records (SMRs) show that the 
veteran's back disorder was primarily manifested by 
complaints of chronic low back pain during the months prior 
to his retirement from active duty service.  

2.  The veteran's current low back symptomatology, as shown 
by most recent VA examination, more closely approximates a 
finding of "moderate" disability, and is primarily 
manifested by recurrent low back pain productive of slight 
limitation of forward flexion and moderate limitation of 
backward extension.

3.  Although the veteran's July 1995 retirement examination 
shows that he manifested right epididymitis, there was no 
competent medical evidence of any urinary tract or tubercular 
infection such as to warrant a compensable disability rating.

4.  The veteran is not shown by competent medical evidence, 
to include VA examination, to currently manifest any residual 
disability of the epididymis, testicles or spermatic cords.



CONCLUSIONS OF LAW

1.  Entitlement to an 'initial' rating award in excess of 10 
percent for postoperative residuals of a left L4-5 diskectomy 
with chronic low back pain is not shown.  38 U.S.C.A. 
§§ 1155, 7105 (West 1991);  38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45 and Diagnostic Codes 5292, 
5293, 5295 (1998).

2.  Currently, the schedular criteria for the assignment of a 
20 percent disability rating, but no more, for postoperative 
residuals of a left L4-5 diskectomy with chronic low back 
pain are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 
and Diagnostic Codes 5292, 5293, 5295 (1998).

3.  Entitlement to an increased (compensable) 'initial' 
rating award for chronic epididymitis is not shown.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 and Diagnostic 
Codes 7523, 7524, 7525 (1998).

4.  Currently, the schedular criteria for an increased 
(compensable) disability rating for chronic epididymitis are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20 and Diagnostic 
Codes 7523, 7524, 7525 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a disability rating in 
excess of 10 percent for postoperative residuals of a left 
L4-5 diskectomy with chronic low back pain and a compensable 
disability rating for chronic epididymitis are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45(f) (1998).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500 (1998)).  Both of the 
issues before the Board involve initial ratings.

Background

Although the medical records pertaining to his first two 
periods of active duty service have not been associated with 
the claims folder, that the veteran underwent a bilateral 
vasectomy in November 1981.  A May 1985 clinical record shows 
that the veteran was seen in the emergency room with 
complaints of a pulled low back muscle following physical 
training.  Physical examination at that time revealed an 
assessment of low back pain (LBP).  The veteran was given 
Motrin, told to treat the back with moist heat and follow-up 
as needed.  In July 1986, the veteran was seen with 
complaints of a sudden onset of LBP while playing 
racquetball.  The assessment was low back strain (LBS).  He 
was thereafter treated on occasion for LBP.  In August 1986, 
he returned with continued complaints of LBP and decreased 
mobility of the left lower extremity.  A June 1987 CT scan 
revealed that the veteran manifested a protruding L4-5 disc.  
A July 1987 clinical record shows that the veteran was status 
post left L4-5 diskectomy on June 25, 1987.  Notwithstanding, 
the veteran was thereafter treated on occasion for low back 
pain.  On December 6, 1994, the veteran was seen with a one-
day history of pain in the groin area following injury.  
Examination of the veteran at that time revealed an 
assessment of epididymitis.  He was prescribed medications 
and given a scrotal support.  On follow-up examination later 
that month, it was noted that the condition had resolved.  In 
January 1995, the veteran was in the Orthopedic Clinic for a 
complete evaluation.  Physical examination at that time 
revealed tenderness around L4-5, around the old scar.  There 
was no focal area of tenderness.  Forward flexion was 
achieved to 80 degrees, with extension to 20 degrees, right 
and left bending to 20 degrees, as well as right and left 
rotation to 30 degrees.  Straight leg raise was noted to be 
negative.  Deep tendon reflexes were 2+ and equal 
bilaterally.  Sensation was normal in both lower extremities.  
Strength was 5/5 in both extensor hallucis longus (EHLs), 
gastroc soleus, anterior tibialis, quadriceps and hamstrings.  
X-rays showed a bulging disc at L4-5, L5-S1 without evidence 
of herniation.  The assessment was chronic intermittent LBP.  
Although the veteran's July 1995 retirement examination 
reports show he had a normal clinical evaluation of the 
spine, he was noted to be suffering from status post LBP.  At 
that time, it was further noted that the veteran was status 
post vasectomy, and manifested enlarged and puffy right 
epididymis.  There was local sharp tenderness on pressure 
with no masses, but there was a possible spermatocele.  The 
veteran retired from active military service on September 30, 
1995.

A review of the June 1996 rating decision reveals that 
service connection and the 'initial' ratings for the 
veteran's chronic low back disorder and epididymitis were 
granted solely based on his service medical records (SMRs) .

Post-service (retiree) treatment records obtained from the 
service department show that the veteran was on October 3, 
1995, with complaints of sciatica paresthesia/ radiculopathy 
into the right foot and increased LBP.  The diagnostic 
impressions included chronic recurrent LBP.  Later that 
month, a CT scan of the lumbar spine revealed the appearance 
of a herniated disc at L5-S1, slightly toward the left, and a 
bulging disc at L4-5 with post surgical change on the left 
lamina.

VA outpatient treatment records developed between June 1997 
and December 1997 show treatment on occasion for LBP.

In conjunction with his present claim, the veteran was 
afforded VA orthopedic and genitourinary examinations in May 
1998.  On orthopedic evaluation, the veteran complained of 
pain, weakness, stiffness, fatigability and a lack of 
endurance.  He further noted that there are periods of flare-
ups, precipitated by lying down too long or driving too long 
which are alleviated by moving around.  Physical examination 
of the veteran revealed that he had flexion to the right of 
26 degrees, with flexion to the left of 25 degrees, forward 
flexion to 70 degrees and backward extension to 14 degrees.  
The examiner noted that the veteran's motion stopped where 
pain began.  There was no objective evidence of painful 
motion, spasm, weakness or tenderness.  The veteran had no 
postural abnormalities.  There was a lumbar scar in the 
midline, which was noted to be well healed.  The examiner 
also detected no neurological abnormalities.  The diagnosis 
was degenerative joint disease of the lumbosacral spine with 
loss of function due to pain.  

On genitourinary examination, the veteran stated that he was 
first diagnosed with genital warts in 1973.  Since that time, 
he has had blisters on his penis for which he was prescribed 
medications.  He stated that he only uses these medications 
during flare-up.  Physical examination of the veteran 
revealed a normal penis and normal testicles.  There was no 
evidence of any venereal warts or ulceration of the penis.  
The epididymis, testicles and spermatic cords were noted to 
be normal.  The testes were noted to be 2 by 4 centimeters 
each.  The diagnosis was history of genital herpes.

Analyses

I. Postoperative Residuals of a Left L4-5 Diskectomy

According to the applicable criteria, mild intervertebral 
disc syndrome requires a 10 percent disability evaluation.  A 
20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).

In addition, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  A 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1998).

Moreover, lumbosacral strain with characteristic pain on 
motion requires a 10 percent disability evaluation.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1998).

As noted above, the Montgomery RO, in its June 1996 rating 
decision, granted the veteran an 'initial' rating of 10 
percent, based solely on his SMRs which show frequent 
treatment for chronic low back pain.  Notwithstanding, the 
veteran believes that a higher rating is warranted.

After a complete review of the record, the Board finds that 
an 'initial' disability evaluation in excess of 10 percent is 
not warranted.  In this regard, it is noted that the 
veteran's January 1995 in-service orthopedic evaluation 
clearly shows that he manifested chronic LBP productive of 
slight limitation of flexion (to 80 degrees) and extension 
(20 degrees) of the lumbar spine.  Moreover, x-rays of the 
lumbar showed a bulging disc at L4-5, L5-S1 but without 
evidence of herniation.  As such, the 'initial' 10 percent 
rating was appropriate.

In determining the propriety of this 'initial' rating, the 
Board has also considered the veteran's "functional loss" due 
to his level of disability at retirement.  38 C.F.R. § 4.40 
(1998).  In DeLuca, supra, the Court held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca at 206.  Thus, additional 
disability due to absence of part, or all, of the necessary 
bones, joints and muscles or associated structures; 
deformity; adhesions; defective innervation; pain supported 
by adequate pathology; weakness; and other pathology must be 
considered.  Although the veteran had previously complained 
about a decrease in strength in his lower extremities, his 
January 1995 orthopedic evaluation report reveals that his 
straight leg raise was negative.  Deep tendon reflexes were 
be 2+ and equal bilaterally.  Sensation was normal in both 
lower extremities.  The veteran's strength was also noted to 
be 5/5.  In view of the foregoing, the Board finds that the 
veteran's pain and functional loss of the low back disorder 
was not of such a degree as to warrant a higher 'initial' 
disability rating.

Notwithstanding, the Board observes that evidence developed 
since this 'initial' rating shows an increase in severity of 
the veteran's low back symptomatology.  Although pain remains 
the predominate disability factor, the veteran's recent VA 
orthopedic examination shows a decrease in range of motion of 
the lumbar spine.  While it is still considered to be 
'slight' in nature, forward flexion is now limited to 70 
degrees.  Backward extension, on the other hand, has 
decreased to 14 degrees and is now considered to be 
'moderate' in nature.  

In view of the objective findings shown on recent VA 
examination and the veterans' complaints of increased 
disability during flare-ups, the Board finds that the 
veteran's current status post residuals of a L4-5 diskectomy 
more closely approximates a 'moderate' lumbar spine 
disability.  Consideration has also been given as to whether 
the disability meets the criteria for a higher disability 
rating.  As previously noted, a 40 percent disability 
evaluation would require severe limitation of motion (38 
C.F.R. Part 4, Diagnostic Code 5292), severe intervertebral 
disc syndrome with intermittent relief (38 C.F.R. Part 4, 
Diagnostic Code 5293), or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space (38 C.F.R. Part 4, Diagnostic 
Code 5295).  Such has not been demonstrated in the instant 
case.  Indeed, the veteran's most recent VA examination shows 
that there was no objective evidence of painful motion, 
spasm, weakness or tenderness.  Moreover, the veteran has no 
postural or neurological abnormalities.  Consequently, no 
more that a 20 percent disability evaluation is justified for 
the veteran's current low back symptomatology.

II. Chronic Epididymitis

As noted above, the veteran's SMRs shows that he was treated 
on occasion for testicular pain and epididymitis following an 
in-service vasectomy and subsequent groin injury.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 
§ 4.20 (1998).  The codes most analogous to the veteran's 
current disorder are Diagnostic Codes 7523 and 7524, relating 
to complete atrophy and removal of the testis.  A 
noncompensable disability evaluation is warranted for both 
complete atrophy and removal of one testis.  A 20 percent 
evaluation is warranted for complete atrophy of both testis.  
A 30 percent evaluation is warranted for removal of both 
testis.

An additional analogous Diagnostic Code is 7525.  Under this 
diagnostic code, chronic epididymo-orchitis is to be rated as 
a urinary tract infection.  A 10 percent evaluation is 
assigned for long-term drug therapy requiring one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.

A review of the veteran's in-service and post-service 
treatment records fails to reveal any evidence of atrophy or 
removal of the testes as to justify an increased 
(compensable) rating under Diagnostic Codes 7523 and 7524.  
While the Board notes and is sympathetic to the veteran's 
complaints of testicular pain, there is also no objective 
evidence of urinary tract or tubercular infection as required 
for consideration under Diagnostic Code 7525. Thus, an 
increased (compensable) schedular rating for chronic 
epididymitis is not warranted.

III. Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluations in this case are 
not inadequate.  As fully detailed above, the medical 
evidence reflects that the schedular criteria provide bases 
within which to award increased compensation for any of his 
service-connected disabilities when the occasion arises.  
Furthermore, there is no evidence of record to establish that 
the veteran's service-connected postoperative residuals of a 
L4-5 diskectomy and/or chronic epididymitis have caused such  
marked interference with employment or frequent periods of 
hospitalization as to render impractical the regular 
schedular standards.



ORDER

An 'initial' rating in excess of 10 percent for postoperative 
residuals of a left L4-5 diskectomy with chronic low back 
pain is denied.

Entitlement to a current 20 percent disability evaluation for 
postoperative residuals of a left L4-5 diskectomy with 
chronic low back pain is granted, subject to the laws and 
regulations regarding the payment of monetary benefits.   

An increased (compensable) disability rating for chronic 
epididymitis is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran was afforded a VA 
dermatologic examination in May 1998.  However, the 
examination report failed to mention or provide any pertinent 
findings with respect to his service-connected tinea pedis.  
The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the foregoing, it is found that 
additional VA dermatological examination would provide an 
independent basis for determining whether the veteran is, in 
fact, entitled to the benefit sought.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The veteran should also be requested 
to identify all sources of treatment 
received for his service-connected 
chronic tinea pedis, and to also furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested 
and added to the claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for a complete VA dermatological 
examination in order to fully evaluate 
the current nature and degree of severity 
of the service-connected chronic tinea 
pedis.  The veteran's claims folder must 
be made available to and independently 
reviewed by this examiner prior to 
examination of the veteran.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
examiner is specifically requested to 
indicate whether there is exudation, 
constant itching, extensive lesions, 
ulceration, crusting or marked 
disfigurement.  A copy of this report 
must thereafter be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO should then re-adjudicate the 
veteran's claim of entitlement to an 
increased disability rating for chronic 
tinea pedis.  If this determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

